Citation Nr: 0733983	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-38 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for bilateral shoulder 
strain.

3.  Entitlement to service connection for bilateral hip 
strain.

4.  Entitlement to service connection for a bilateral leg 
condition.

5.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees.

6.  Entitlement to service connection for bilateral foot 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for disabilities of the 
lumbosacral spine, bilateral shoulders, bilateral hips, 
bilateral legs, bilateral knees, and bilateral feet.  The 
claims file subsequently was transferred to the RO in Denver, 
Colorado.  In May 2007, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Spondylosis in the lumbosacral spine was not diagnosed in 
service or within one year thereafter; and the competent and 
most probative medical evidence of record shows no 
relationship between the current lumbosacral spine disability 
and service.

2.  The competent medical evidence of record shows no 
relationship between the current bilateral shoulder strain 
and service.

3.  The competent medical evidence of record shows no 
relationship between the current bilateral hip strain and 
service.

4.  The competent medical evidence of record shows no present 
disability in the bilateral legs.

5.  Degenerative joint disease of the knees was not diagnosed 
in service or within one year thereafter; and the competent 
and most probative medical evidence of record shows no 
relationship between the current bilateral knee disability 
and service.

6.  The competent medical evidence of record shows no 
relationship between the current bilateral foot strain and 
service.


CONCLUSIONS OF LAW

1.  A lumbosacral spine disability was not incurred in or 
aggravated by service, directly or presumptively.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral shoulder strain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Bilateral hip strain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  A bilateral leg condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.303 (2007).

5.  A bilateral knee disability was not incurred in or 
aggravated by service, directly or presumptively.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107, (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

6.  Bilateral foot strain was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107, (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
the disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for disabilities of the 
lumbosacral spine, bilateral shoulders, bilateral hips, 
bilateral legs, bilateral knees, and bilateral feet.  He 
relates his present disabilities to his duties as an Air 
Cargo Specialist in the U.S. Air Force.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral spine

The veteran testified that his lumbar spine condition was 
incurred in service from lifting heavy objects as part of his 
duties as an Air Cargo Specialist.  He recalled that he did 
not properly lift the objects, lifting with his back rather 
than his legs.

The record shows a long-standing disability in the 
lumbosacral spine.  A June 1978 private x-ray examination 
report shows possible spondylosis of the L-5, S-1.  A 
September 1979 private medical record notes a diagnosis of 
spondylosis and history of low back pain.  An October 1990 
private medical record shows the veteran had early 
degenerative arthritis in the lumbosacral spine.  In July 
2004, a letter from a private physician notes that a magnetic 
resonance imaging (MRI) report showed disc derangement at L4-
L5 with some facet arthrosis in the lower lumbar spine 
resulting in minimal spinal stenosis.  An October 2004 VA x-
ray examination report also shows minimal degenerative disc 
changes in the spine from T12 to L1, and L3-L4.

The next issue is whether there is evidence of any in-service 
incurrence of a lumbosacral spine disability.  The service 
medical records are negative for any complaints, diagnosis or 
treatment of a lumbosacral spine disability.  A September 
1969 private medical record indicates that the veteran fell 
down a flight of stairs but there is no indication that the 
veteran injured his back.  The veteran testified that he had 
no specific injury to his spine in service but rather relates 
it to ongoing lifting activities involved in working as an 
Air Cargo Specialist.  The veteran's personnel records show 
the veteran's military occupational specialty was an Air 
Cargo Specialist in the Air Force.  Thus, the veteran is 
presumed to have had to lift heavy objects as part of his 
duties.

As the record shows a present lumbosacral spine disability 
dating back to 1978 and evidence of lifting heavy objects in 
service, the determinative issue is whether there is a 
relationship between them.

The positive evidence consists of a July 2004 statement from 
a private physician, which notes that the wear and tear 
changes on the MRI scan of the lumbar spine could be somewhat 
related to heavy manual labor in service.  The physician 
noted that heavy manual labor done in the military would be a 
risk factor for developing degenerative changes but so too 
could the veteran's post-discharge work.  

The negative evidence consists of an October 2004 VA 
examination report, which notes the veteran's reports of 
gradual onset of back pain from 1973 to 1974 when he was 
looking for work after leaving the military.  He complained 
of a constant dull ache in the low back since 1978.  After 
reviewing the claims file and examining the veteran, the 
examiner found that it was not at least as likely as not that 
the current orthopedic condition in the lumbosacral spine was 
a result of the veteran's duties as a cargo handler in the 
military.  The examiner noted that the veteran did not seek 
medical attention for any back condition during military 
service and that the onset of back pain was not until after 
military service was completed.

The record also shows post-service injury to the lumbosacral 
spine.  Private medical records dated in September 1979 note 
that the veteran had injured his back three years prior 
(which would be after service in 1976) when a side of beef 
fell on his back.  An April 1980 letter written by the 
veteran notes his report of sustaining an injury to his back 
while working after service that eventually led to him being 
unable to work.  An April 2003 VA medical record notes the 
veteran reported that he was hospitalized in 1979 and was in 
traction for 10 days for a back injury that occurred at work.  
He further noted that the previous year he had injured his 
back again and subsequently went through intensive physical 
therapy.

The negative evidence in this case outweighs the positive.  
The positive July 2004 statement is speculative at best.  The 
physician essentially stated that it was possible that the 
veteran's current lumbosacral spine was related to service 
but also possibly related to post-service employment.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The October 2004 VA examination report 
is of greater probative value in light of the physician 
having reviewed the evidence, discussed the evidence and 
examined the veteran.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (the opinion of a physician that is based on a 
review of the entire record is of greater probative value 
than an opinion based solely on the veteran's reported 
history).  Additionally, the veteran injured his back on 
several occasions after service, prior to his first diagnosis 
of disability in the lumbar spine.

As the first finding of possible spondylosis of L-5, S-1 was 
in June 1978, five years after discharge from service, 
service connection for a lumbosacral spine disability is not 
warranted on a presumptive basis pursuant to 38 C.F.R. 
§§ 3.307, 3.309.

Although the veteran has argued that his current lumbosacral 
spine disability is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's current lumbosacral spine 
disability and service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for degenerative disc disease of the 
lumbosacral spine; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.

Bilateral shoulder strain

The veteran testified that his current bilateral shoulder 
strain is related to his duties as an Air Cargo Specialist 
lifting and trying to move heavy objects on a repeated basis 
without using good mechanics.

The record shows current findings of a shoulder condition.  
An October 1990 private medical record shows the veteran had 
subacromial bursitis and rotator cuff disease in the 
shoulders.  X-ray examination of the shoulders was normal.  
An October 2004 VA examination report shows a diagnosis of 
shoulder strain.  X-ray examination again was normal.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative.  A 
September 1969 private medical record indicates that the 
veteran fell down a flight of stairs but there is no 
indication that he injured his shoulders.  The veteran's 
personnel records show the veteran's military occupational 
specialty was an Air Cargo Specialist in the Air Force.  
Thus, the veteran is presumed to have had to lift heavy 
objects as part of his duties.

As the record shows a present bilateral shoulder condition 
and evidence of lifting heavy objects in service, the 
determinative issue is whether there is a relationship 
between these.

An October 2004 VA examination report notes that the veteran 
described onset of his bilateral shoulder condition in 
approximately 1994.  He indicated that he had initial injury 
to his right shoulder in approximately 1995 when he was 
chasing a homeless person from an apartment; he injured the 
shoulder as he was moving through a window.  He stated that 
he initially had an aching in the right shoulder but now had 
aching in both right and left shoulders equally.  The 
examiner found that upon review of the claims file and 
examining the veteran, it was not at least as likely as not 
that the veteran's shoulder condition was a result of his 
duties as a cargo handler in the military.  The examiner 
noted that the veteran did not seek medical attention for 
this condition in service and had no symptoms for 20 years 
following military service.  The examiner further noted that 
current radiographic evidence was minimal, more than 30 years 
after completion of military service.

Although the veteran has argued that his current bilateral 
shoulder strain is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's bilateral shoulder strain and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Additionally, there is no evidence of continuity 
of symptomatology of a shoulder condition from service or 
during the 17 years before any shoulder condition was shown.  
See Savage v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for bilateral shoulder strain; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral hip strain

The veteran testified that his bilateral hip strain is from 
his duties as an Air Cargo Specialist having to twist while 
loading and unloading things and moving objects from one 
pallet to another.

The record shows a present diagnosis of bilateral hip strain 
in October 2004.  X-ray examination was normal.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative.  A 
September 1969 private medical record indicates that the 
veteran fell down a flight of stairs but there is no 
indication that he injured his hips.  The veteran's personnel 
records show the veteran's military occupational specialty 
was an Air Cargo Specialist in the Air Force.  Thus, the 
veteran is presumed to have had to make twisting motions 
while lifting heavy objects as part of his duties.

As the record shows a present bilateral hip strain and 
evidence of twisting while lifting heavy objects in service, 
the determinative issue is whether there is a relationship 
between them.

An October 2004 VA examination report notes that the veteran 
described onset of his bilateral hip condition in 
approximately 1990.  He stated that originally his hips felt 
tight and presently were usually pain-free; though they felt 
stiff after sitting for long periods of time.  The examiner 
found that upon review of the claims file and examining the 
veteran, it was not at least as likely as not that the 
veteran's hip condition was a result of his duties as a cargo 
handler in the military.  The examiner noted that the veteran 
did not seek medical attention for this condition in service 
and had no symptoms for 20 years following military service.  
The examiner further noted that current radiographic evidence 
was minimal more than 30 years after completion of military 
service.

Although the veteran has argued that his current bilateral 
hip strain is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's bilateral hip strain and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Additionally, there is no evidence of continuity 
of symptomatology of a hip condition from service or during 
the 17 years before any hip condition was noted.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for bilateral hip strain; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral leg condition

The veteran asserts that he has a present bilateral leg 
condition related to his duties in service as an Air Cargo 
Specialist.

The service medical records note the veteran reported a 
history of cramps in the legs at entry into service in 
September 1969.  As a specific pre-existing disability in the 
legs was not noted, however, the veteran is presumed sound at 
entry into service.  38 C.F.R. § 3.304(b).  The rest of the 
service medical records are negative for any treatment in the 
legs.  A September 1969 private medical record indicates that 
the veteran fell down a flight of stairs but there is no 
indication that he injured his legs.  The veteran's personnel 
records show the veteran's military occupational specialty 
was an Air Cargo Specialist in the Air Force.  Thus, the 
veteran is presumed to have had some heavy manual labor as 
part of his duties.

The medical evidence, however, does not show a present 
disability in the legs.  An October 2004 VA examination 
report shows the veteran stated that he had an aching feeling 
in the calves of both legs if he sat for greater than 10 
minutes without having a position change.  He also stated 
that he had a tingling in the entire length of his legs from 
his hips down to his feet if he sat greater than 15 minutes 
without a position change.  He currently had no treatment for 
his leg condition.  On physical examination, the examiner 
found that there was insufficient clinical evidence for a 
diagnosis related to a bilateral leg condition. 

Although the record shows evidence of heavy manual labor and 
present complaints of aching and tingling in the legs, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Service connection cannot be 
granted if there is no present disability.  38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

While the veteran's lay assertions have been considered, they 
do not outweigh the medical evidence of record, which shows 
that there is no present disability in the bilateral legs. 
 Additionally, there is no evidence of continuity of 
symptomatology of any leg condition from service or during 
the 31 years before the veteran's present complaints.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for a bilateral leg condition; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Bilateral knee disability

The veteran testified that he has a present bilateral knee 
disability from squatting and lifting heavy objects using his 
knees for leverage, as part of his duties as an Air Cargo 
Specialist in service.

An October 2004 x-ray examination report shows a current 
diagnosis of minimal bilateral patellofemoral degenerative 
joint disease.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative.  A 
September 1969 private medical record indicates that the 
veteran fell down a flight of stairs but there is no 
indication that he injured his knees.  The veteran's 
personnel records show the veteran's military occupational 
specialty was an Air Cargo Specialist in the Air Force.  
Thus, the veteran is presumed to have had to squat and use 
his knees for heavy lifting as part of his duties.

As the record shows a present bilateral knee disability and 
evidence of heavy lifting in service, the determinative issue 
is whether there is a relationship between them.

An October 2004 VA examination report notes that the veteran 
reported onset of his bilateral knee condition in 1997.  He 
stated that he initially felt a little ache in both knees and 
that gradually the aching became worse and lasted longer.  
The examiner found that upon review of the claims file and 
examining the veteran, it was not at least as likely as not 
that the veteran's knee disabilities were a result of his 
duties as a cargo handler in the military.  The examiner 
noted that the veteran did not seek medical attention for 
this condition in service and had no symptoms for 20 years 
following military service.  The examiner further noted that 
current radiographic evidence was minimal more than 30 years 
after completion of military service.

Although the veteran has argued that his current bilateral 
knee disabilities are related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, which shows that 
there is no relation between the veteran's bilateral knee 
disabilities and service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The first finding of degenerative joint disease in the knees 
is in 2004, which is 31 years after service; so service 
connection on a presumptive basis is not warranted under 
38 C.F.R. §§ 3.307, 3.309.  Additionally, there is no 
evidence of continuity of symptomatology of a bilateral knee 
disability from service or during the 24 years before any 
knee complaints were noted.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for a bilateral knee disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.





Bilateral foot strain

The veteran testified that his bilateral foot strain was a 
result of his duties as an Air Cargo Specialist in service.  
Specifically, he recalled pushing heavy objects on or off the 
transport in all kind of weather conditions, which caused one 
to slip.

The record shows a present diagnosis of bilateral foot strain 
in October 2004.  X-ray examination was normal.

The next issue is whether there is evidence of any in-service 
incurrence.  The service medical records are negative, 
although a September 1969 medical record notes complaints of 
numbness in the toes.  A September 1969 private medical 
record indicates that the veteran fell down a flight of 
stairs but there is no indication that he injured his feet.  
The veteran's personnel records show the veteran's military 
occupational specialty was an Air Cargo Specialist in the Air 
Force.  Thus, the veteran is presumed to have had to push 
heavy objects in slippery weather conditions as part of his 
duties.

As the record shows present bilateral feet strain and 
evidence of pushing heavy objects in service, the 
determinative issue is whether there is a relationship 
between them.

An October 2004 VA examination report notes that the veteran 
described onset of "aching and popping" in his feet and 
ankles in approximately 1997.  He indicated that he had been 
treated with shoe inserts and with various different types of 
shoes and that his feet and ankle felt best when he wore 
shoes that had a significant amount of cushioning.  The 
examiner found that upon review of the claims file and 
examining the veteran, it was not at least as likely as not 
that the veteran's foot strain was a result of his duties as 
a cargo handler in the military.  The examiner noted that the 
veteran did not seek medical attention for this condition in 
service and had no symptoms for 20 years following military 
service.  The examiner further noted that current 
radiographic evidence was minimal more than 30 years after 
completion of military service.

Although the veteran has argued that his current bilateral 
foot strain is related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's bilateral foot strain and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Additionally, there is no evidence of continuity 
of symptomatology of a foot condition from service or during 
the 24 years before any foot condition was noted.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for bilateral foot strain; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is denied.

Entitlement to service connection for bilateral shoulder 
strain is denied.

Entitlement to service connection for bilateral hip strain is 
denied.

Entitlement to service connection for bilateral leg condition 
is denied.







Entitlement to service degenerative joint disease of the 
bilateral knees is denied.

Entitlement to service connection for bilateral foot strain 
is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


